Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 	The 35 USC 103 rejection has been modified in view of the cancelation of claim 3 and the amendment to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
This claim was amended to now teach that the glass comprises a content of zinc in the glass is in a range of 10-60 mass% and a content of silicon in the glass is in a range of 15-50 mass%. This means that the content of the metals is calculated based on the weight percentages of these metals in the glass. The specification teaches on page 5 that the weight percentages of these metals in the glass is calculated in terms of ZnO and SiO2. This is different from what is now claimed. Accordingly, the claim includes new matter.
Claim Interpretation
For the purposes of the art rejection, the Examiner is treating claim 1 as if it teaches a content of zinc in the glass is in a range of 10-60 mass% in terms of ZnO and a content of silicon in the glass is in a range of 15-50 mass% in terms of SiO2 as taught in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2070507.
This reference teaches a dental glass ionomer cement comprising a zinc and fluorine containing silicate glass and a second component which comprises a polyacrylic-based copolymer, which is a 10-65 wt% polycarboxylic acid-based polymer and 35-90 wt% water. The taught zinc and fluorine containing silicate glass contains 10-35 wt% SiO2, 3-30 wt% ZnO and 3-25 wt% fluorine. These ranges of fluorine, zinc, silicon, water and polymer all overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Paragraphs [0075] and [0076] teach the second component can contain a setting retarder, where the retarder can be citric acid or malic acid in an amount of 0-12 wt%. This suggested composition reads upon that claimed acid and the taught amount overlaps that claimed. The zinc citrate or zinc malate produced during the reaction has a solubility within the claimed range.  Given this teaching, the taught second component contains 0-12 wt% setting retarder, 10-65 wt% polycarboxylic acid-based polymer and 23-90 wt% water. This second component compositions overlaps that claimed. Paragraph [0074] teaches the hardening weight ratio of polymer to glass is 0.1-0.5:1 and the weight ratio of water to glass is 0.4-0.1:1. Using the teachings that water is 23-90% of the second component and the polymer is 10-65 wt% of the second component, it was calculated that the mass ratio of the second component to the first component is 0.14-0.348:1. This means that the mass ratio of the first component to the second component is about 2.87-7.1:1. This ratio overlaps that claimed. The reference suggests the claimed dental cement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/5/21